62461: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 62461


Short Caption:TURNER (JOHN) VS. STATEClassification:Criminal Appeal - Other - Direct


Lower Court Case(s):Clark Co. - Eighth Judicial District - C280221Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:06/13/2014 at 10:30 AMOral Argument Location:Regional Justice Center


Submission Date:06/13/2014How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantJohn Elvin TurnerHoward Brooks
							(Clark County Public Defender)
						Sharon G Dickinson
							(Clark County Public Defender)
						


RespondentThe State of NevadaCatherine Cortez Masto
							(Attorney General/Carson City)
						Steven S. Owens
							(Clark County District Attorney)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


12/01/2014OpenRemittitur



14-36452: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


01/17/2013Filing FeeAppeal Filing fee waived.  Criminal.


01/17/2013Notice of Appeal DocumentsFiled Notice of Appeal/Fast Track. Filed certified copy of notice of appeal.  (Fast Track Notice issued to counsel for appellant.)13-01938




02/01/2013TranscriptFiled Notice from Court Reporter. Kiara Schmidt stating that the requested transcripts were delivered.  Dates of transcripts: 3/22/12 .13-03401




02/13/2013MotionFiled Motion to Extend Time to Perpare Transcript. (Dates: 5/24/12, 8/16/12, 10/11/12, 12/18/12)13-04636




02/14/2013Order/ProceduralFiled Order Granting Motion. Court Recorder Janie Olsen: Certificate of Delivery due: 20 days. Appellant: Fast Track Statement and Appendix due: 40 days.13-04865




03/27/2013MotionFiled Motion for One Day Extension to File Fast Track Statement.13-09033




03/28/2013MotionFiled Motion for Leave to File FTS in Excess of Type Volume Limitations.13-09172




03/28/2013MotionFiled Motion to Transmit Exhibit.13-09173




03/28/2013AppendixFiled Appendix to Fast Track Statement Appendix Vol I - Part 113-09174




03/28/2013AppendixFiled Appendix to Fast Track Statement Appendix Vol II - part 113-09175




03/28/2013AppendixFiled Appendix to Fast Track Statement Appendix Vol III13-09176




03/28/2013Fast Track BriefReceived Fast Track Statement. (REJECTED PER ORDER 4/5/13)


03/28/2013MotionFiled Motion for Full Briefing.13-09281




04/05/2013Order/ProceduralFiled Order Granting Motion in Part and Denying Motion in Part. District Court: Exhibit 1 due: 20 days. We deny the motion to transmit Exhibit 3. Appellant may file copy of Exhibit 3 in a supplemental appendix.13-09981




04/05/2013Order/ProceduralFiled Order. We grant the motion for full briefing. The clerk of this court shall reject the fast track statement received via E-Flex on March 28, 2013. Appellant: Opening Brief due: 30 days.13-09982




04/17/2013ExhibitFiled Exhibit (original). Exhibit: Original State's Exhibits #1.


05/07/2013BriefFiled Opening Brief.13-13315




06/03/2013AppendixFiled Suppelmentall Appendix Vol IV.13-16224




06/06/2013MotionFiled Motion for Enlargement of Time First Request. (Answering brief)13-16535




06/07/2013Order/ProceduralFiled Order Granting Motion. Respondent: Answering brief due: July 22, 2013.13-16670




07/22/2013MotionFiled Motion for Extension of Time Second Request.13-21324




07/23/2013Order/ProceduralFiled Order Granting Motion. Respondent's answering brief due: September 20, 2013.13-21675




09/20/2013MotionFiled Motion for Enlargement of Time to File Answering Brief.13-28192




09/30/2013Order/ProceduralFiled Order Granting Motion. Respondent: Answering Brief due: October 21, 2013.13-29114




10/17/2013BriefFiled Respondent's Answering Brief.13-31242




11/13/2013MotionFiled Stipulation to File Reply Brief.13-34095




11/14/2013Notice/OutgoingIssued Notice Motion/Stipulation Approved.  Reply Brief due: December 18, 2013.13-34201




12/18/2013MotionFiled Motion for Extension to File Reply Brief.13-38547




12/26/2013Order/ProceduralFiled Order Granting Motion. Appellant shall have until January 17, 2014, to file and serve the reply brief.13-39268




01/21/2014MotionFiled Appellant's Motion for Leave to File Reply Brief in Excess of Type Volume Limitations.14-01978




01/21/2014BriefReceived Appellant's Reply Brief (via E-Flex). (FILED PER ORDER OF 1/24/14).


01/24/2014Order/ProceduralFiled Order Granting Motion. The clerk of this court shall file the reply brief received via E-Flex on January 21, 2014.14-02578




01/24/2014BriefFiled Appellant's Reply Brief.14-02582




01/24/2014Case Status UpdateBriefing Completed/To Screening.


02/05/2014Order/ProceduralFiled Order Submitting for Decision without Oral Argument.14-03712




02/05/2014Case Status UpdateSubmitted for Decision.


02/06/2014BriefFiled Appellant's Suppelemental Authority on Issue V.14-03895




04/24/2014Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled Friday, June 13, 2014, at 10:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.14-13345




05/30/2014Notice/OutgoingIssued Oral Argument Reminder Notice.14-17517




06/13/2014Case Status UpdateOral argument held this day. Case submitted for decision. Before the Southern Nevada Panel. SNP14-JH/MD/MC.


06/25/2014BriefFiled Appellant's Supplemental Authority on Issue I.14-20881




06/25/2014BriefFiled Appellant's Supplemental Authority on Issue V.14-20882




10/29/2014Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of  conviction AFFIRMED." Hardesty, J., dissenting SNP14-JH/MD/MC. (VACATED PER ORDER FILED 11/4/14)14-36456




11/03/2014MotionFiled Motion to Correct Clerical Error in Order and Motion to Extend Time to File a Petition for Rehearing.14-36156




11/04/2014Order/ProceduralFiled Order Vacating Decision. The clerk of this court shall vacate the order entered on October 29, 2014. Fn1[The motion filed on November 3, 2014, is denied as moot.]14-36451




11/04/2014Order/DispositionalFiled Order of Reversal and Remand. "ORDER the judgment of conviction REVERSED AND REMAND this matter to the district court for proceedings consistent with this order." Hardesty, J., dissenting. SNP14-MD/MC/JH14-36452